DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/21 is being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 04/07/21.  Regarding the amendment, claims 1-12 are canceled, claims 13-22 are present for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the terms "low current” and “high voltage” are relative terms which renders the claim indefinite.  The terms "high" and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14, 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lillington et al. (US 5,798,591).
Regarding claim 13, Lillington teaches an electric motor comprising: 
(A) a rotor (fig 1) which comprises: 
a. a co-centric shaft (42) and disk (30); and 
b. b. a plurality of permanent magnets (34, 36) that are equi-angularly spaced and equi-radially (fig 7) disposed on said disk (30) in a ring-like structure (31); and, 
(B) a stator which comprises: 
c. a plurality of coils (44) having a U-shaped structure in top view (fig 1a showed coil 44 having top view with a U-shape, portion D) and double C-shaped structure in side view (A, B portion, fig 1A), said coils (44) are equi-angularly spaced and equi-radially disposed (col 3 ln 1-5) with respect to said disk (30) of the rotor, each section of said C-shaped structure has a cavity through (fig 1) which said ring-like structure (31) and disk (30) rotationally move; and 
d. a plurality-of-windings coil within each of said U-shaped coils (44, col 3 ln 5-8) wherein the plurality of permanent magnets (34,36), together with ferromagnetic cores (30) in between adjacent magnets (34-36), from the ring-like structure which passes through the cavity of the plurality of coils (44), allowing free rotation of the disk, while the ring-like structure is continuously maintained within said cavity of the coils (44).

    PNG
    media_image1.png
    744
    573
    media_image1.png
    Greyscale

Regarding claim 14, Lillington teaches the U-shaped coils (84) are attached to a stator base (85, fig 3).
Regarding claim 16, Lillington teaches a DC current whose direction is alternated is supplied to said coils of the coils (44, fig 1a, col 3 ln 15-21).  

    PNG
    media_image2.png
    254
    877
    media_image2.png
    Greyscale

Regarding claim 17, Lillington teaches all said coils (44) are connected in parallel, such that they are all fed from a single DC source (col 5 ln 40-44).  

    PNG
    media_image3.png
    136
    892
    media_image3.png
    Greyscale

Regarding claim 18, Lillington teaches one or more sensors (210, 212, 214) for sensing the position of the one or more of said permanent magnetsWO 2017/175214PCT/IL2017/050382 (34, 36) - 10 - relative to said coils (44), respectively, and for providing indication as to when to alter the direction of the DC current, respectively (col 6 ln 29-34).  

    PNG
    media_image4.png
    238
    894
    media_image4.png
    Greyscale


Regarding claim 19, Lillington teaches each of said sensors is a Hall-type sensor (col 6 ln 29-30).  
Regarding claim 20, Lillington teaches said alterations of the direction of the DC current is caused by a controller (180), and wherein said alterations are timed by a signal which is received from said one or more sensors (210, 212, 214, fig 9, col 6 ln 35-40).  

    PNG
    media_image5.png
    166
    891
    media_image5.png
    Greyscale

Regarding claim 21, Lillington teaches the poles of adjacent permanent magnets (34, 36) are arranged such that identical poles face one another, in an S-S, N-N... arrangement (fig 7).
  Regarding claim 22, Lillington teaches the windings in each of the plurality of coils (44) are formed by a single conductor which is repeatedly wound around a coil bobbin (41, col 3 ln 5-8).  
      
    PNG
    media_image6.png
    107
    882
    media_image6.png
    Greyscale

Regarding claim 23, Lillington teaches the electric motor is of relatively low current and relatively high voltage (fig 8, col 7 ln 3-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillington in view of Shlakhetski et al. (US 2015/0035403 A1).
Regarding claim 15, Lillington teaches the claimed invention as set forth in claim 13, except for the added limitation of a ferromagnetic core is disposed between any two adjacent permanent magnets of the rotor, thereby to form a close ring.
Shlakhetski teaches a brushless DC motor having a rotor (fig 5) with a ferromagnetic core (52) is disposed between any two adjacent permanent magnets (51) of the rotor, thereby to form a close ring (fig 5) to generate a rotating magnetic field of arbitrary direction that will keep the rotor turning (para [0004]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lillington’s rotor with a ferromagnetic core is disposed between any two adjacent permanent magnets of the rotor, thereby to form a close ring as taught by Shlakhetski.  Doing so would generate a rotating magnetic field of arbitrary direction that will keep the rotor turning (para [0004]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillington in view of Anwander (US 6,812,609 B2).
Regarding claim 24, Lillington teaches the claimed invention as set forth in claim 13, except for the added limitation of the number of permanent magnets is twice the number of said U-shaped coils.
Anwander teaches an electric machine having electric coils and permanent magnets, wherein the number of permanent magnets is twice the number of said U-shaped coils (col 1 ln 46-50) to provide a sinusoidal shaped progression of the voltage and current curves.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lillington’s rotor with the number of permanent magnets is twice the number of said U-shaped coils as taught by Anwander.  Doing so would provide a sinusoidal shaped progression of the voltage and current curves (col 1 ln 46-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tatematsu et al. (US 2009/0021096 A1) teaches a rotary electric machine capable of effectively utilizing both end faces of a rotor in the rotating axis direction comprises a stator and a rotor. The stator comprises a radial part disposed in the rotating axis direction and axial parts disposed in the radial direction. The radial part and the axial parts comprise teeth and coils. The rotor comprises a rotor shaft, a rotor core, and a magnet. The rotor core comprises a radial part and axial parts. The magnet comprises a radial part and axial parts. The radial part and the axial parts of the magnet are formed to face the radial part and the axial parts and of the stator.
Babcock et al. (US 8,860,273 B2) teaches apparatus and associated methods involve thrust generation by interaction of an armature field with a stator field in an arrangement with substantially reduced flux coupling from the armature to the stator coil. In an illustrative example, solenoid coil segments may be arranged as the stator along a path of motion for the armature. In some examples, each armature may surround and overlap with at least one of the toroidal coil segments. Counter-electromotive force may be substantially reduced, for example, by stopping current flow in a stator coil while overlapped by the armature or while substantial armature flux couples to the stator coil. Thrust may be generated, in some examples, by interaction of armature and stator coil flux in arc-shaped regions external to and between each of the leading and trailing edges of the armature and their respective nearby stator coils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834